IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-30487
                        Conference Calendar


DANNY R. JEFFERSON,

                                         Plaintiff-Appellant,

versus

OWEN ROCKETT; SHERIFF’S DEPARTMENT, RICHLAND PARISH;
GLENN ROBERTS, Judge 5th Judicial District Court;
LORELL GRAHAM, Sheriff of Richland Parish, Louisiana,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 99-CV-2121
                       --------------------
                         December 13, 2000

Before DAVIS, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*

     Danny R. Jefferson appeals the judgment in favor of the

defendants in his civil rights suit asserting false arrest.

     He argues that the district court erred in setting aside the

default judgment.   From our review of the record, we find no

abuse of discretion.   See Lacy v. Sitel Corp., 227 F.3d 290, 291-

93 (5th Cir. 2000); Harrell v. DCS Equip. Leasing Corp., 951 F.2d
1453, 1458-59 (5th Cir. 1992).




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 00-30487
                                  -2-

     Jefferson argues that Glenn Roberts was not entitled to

absolute judicial immunity because Roberts had conducted a bench

trial in a proceeding involving Jefferson, after Jefferson had

requested a jury trial.   “Judicial officers are entitled to

absolute immunity from claims for damages arising out of acts

performed in the exercise of their judicial functions.”     Boyd v.

Biggers, 31 F.3d 279, 284 (5th Cir. 1994).     The factual basis of

Jefferson’s argument defeats his contention.

     To the extent that Jefferson’s summary of past purported

discrimination against him is his attempt to relitigate his use-

of-force claim adjudicated on the merits in 1998 in state court,

the matter is barred by the doctrine of res judicata.     See United

States v. Shanbaum, 10 F.3d 305, 310 (5th Cir. 1994).     The

remainder of his summary of past events, construed as an

argument, involves facts which either are irrelevant or give rise

to claims that are prescribed by the applicable one-year

prescriptive period.   See Elzy v. Roberson, 868 F.2d 793, 794

(5th Cir. 1989).

     Any argument which Jefferson could have raised directly

challenging final judgment or concerning his request for change

of venue of the state criminal proceedings is deemed abandoned.

See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).

     This appeal is without arguable merit and is thus dismissed

as frivolous.   See 5TH CIR. R. 42.2.   Jefferson is warned that

future frivolous appeals will invite the imposition of sanctions.

He should review any pending appeals to ensure that they do not

raise frivolous arguments.
                     No. 00-30487
                          -3-

DISMISSED AS FRIVOLOUS.   SANCTION WARNING ISSUED.